J-S79027-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA            :    IN THE SUPERIOR COURT OF
                                        :         PENNSYLVANIA
                                        :
                  v.                    :
                                        :
                                        :
VARNADO R. JONES                        :
                                        :
              Appellant                 :    No. 3707 EDA 2016

              Appeal from the PCRA Order November 14, 2016
  In the Court of Common Pleas of Philadelphia County Criminal Division at
                      No(s): CP-51-CR-0005904-2011


BEFORE: GANTMAN, P.J., LAZARUS, J., and OTT, J.

JUDGMENT ORDER BY LAZARUS, J.:                  FILED FEBRUARY 01, 2018

      Vernardo Jones appeals, pro se, from the order, entered in the Court of

Common Pleas of Philadelphia County, denying his petition filed under the Post

Conviction Relief Act (“PCRA”), 42 Pa.C.S. §§ 9541-46. We affirm.

      Following a waiver trial before the Honorable Marie DeFino-Nastasi,

Jones was convicted of second-degree murder, burglary, aggravated assault,

criminal trespass, simple assault, possession of an instrument of crime, and

recklessly endangering another person.      The court sentenced Jones to life

imprisonment on the murder conviction and a consecutive three-to-six-year

term of imprisonment for the aggravated assault conviction. On direct appeal,

this Court affirmed Jones’ judgment of sentence. Commonwealth v. Jones,

3409 EDA 201 (unpublished memorandum, filed August 29, 2014).             The

Pennsylvania Supreme Court denied his petition for allowance of appeal.

Commonwealth v. Jones, 110 A.3d 996 (Pa. 2015) (Table).
J-S79027-17



      On July 31, 2015, Jones filed a petition for PCRA relief.      The court

appointed counsel, who, after review, filed a no-merit letter pursuant to

Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988), and Commonwealth

v. Finley, 550 A.2d 213 (Pa. Super. 1988).       On October 12, 2016, the PCRA

court issued a notice of intent to dismiss pursuant to Pa.R.Crim.P. 907(1).

Jones filed a response on October 28, 2016. Thereafter, on November 14,

2016, the PCRA court dismissed Jones’ petition; Jones filed a notice of appeal

on November 23, 2016. The PCRA court ordered Jones to file a Pa.R.A.P.

1925(b) statement of errors complained of on appeal by January 19, 2017.

Jones failed to comply with the court’s order.

      An appellant’s failure to file a court-ordered Rule 1925(b) statement

generally constitutes a waiver of all issues. Commonwealth v. Lord, 719

A.2d 306 (Pa. 1998). “[T]o preserve their claims for appellate review,

[a]ppellants must comply whenever the trial court orders them to file a

Statement of [Errors] Complained of on Appeal pursuant to Pa.R.A.P. 1925.

Any issues not raised in a Pa.R.A.P. 1925(b) statement will be deemed

waived.” Commonwealth v. Castillo, 888 A.2d 775, 780 (Pa. 2005) (citing

Lord, supra at 309). This principle applies to proceedings under the PCRA.

Commonwealth v. Hill, 16 A.3d 484, 488 (Pa. 2011). In Hill, our Supreme

Court emphasized: “We yet again repeat the principle first stated in Lord that

must be applied here: `[I]n order to preserve their claims for appellate review,

[a]ppellants must comply whenever the trial court orders them to file a

Statement of Matters Complained of on Appeal pursuant to Pa.R.A.P. 1925.

                                     -2-
J-S79027-17



Any issues not raised in a Pa.R.A.P. 1925(b) statement will be deemed

waived.’” Id. at 494, quoting Lord, 719 A.2d at 309.

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/1/18




                                   -3-